By the Court,
McArthur, J.:
The views of this Court, in relation to what is required in a notice of appeal, have been expressed in numerous cases, the last two of which are Lewis v. Lewis (4 Or. 209), and Whiteaker v. Vanschoiack.* In Lewis v. Lewis, which has been frequently cited by the Court since its decision, it is held that in case of a decree the notice of appeal must set forth with reasonable certainty, first, the decree appealed from; secondly, the court in which the decree was rendered; thirdly, the time when rendered; and fourthly, the .names of the parties and the fact that one party or the other intends to appeal from the decree to the Supreme Court.
In actions at law the appellant must also specify the errors upon which he relies in the notice. As the notice in this case is defective in not describing the judgment and naming the parties thereto, it falls within the rule of the cases cited, and the motion to dismiss must prevail.
Appeal dismissed.

 The opinion on the motion to dismiss in Whiteaker v. Vanschoiack is not reported. It was rendered at the January Term, 1873.